Citation Nr: 1811520	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher ratings for left knee patellofemoral/medial compartment osteoarthritis, status post-total knee replacement rated 20 percent prior to December 14, 2009; 30 percent as of February 1, 2011; and 60 percent as of March 23, 2017.

2.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted higher ratings for the left knee disability including a 100 percent rating, effective December 14, 2009, and a 30 percent rating effective February 1, 2011.  The RO also denied entitlement to TDIU.

A June 2017 rating decision granted a higher rating of 60 percent effective March 23, 2017.  As this current rating does not constitute a full grant of the benefits sought, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a total rating is in effect from December 14, 2009 to February 1, 2011; entitlement to an even higher rating is not for consideration.

The claim for a higher rating was remanded for further development in October 2016 and October 2017 which has since been completed.


FINDINGS OF FACT

1.  Prior to December 14, 2009, the Veteran's left knee was manifested by pain and no more than moderate instability and subluxation; without severe instability or subluxation, or ankylosis.

2.  From February 1, 2011 to March 22, 2017, the Veteran's left knee, status post-total knee replacement, was not manifested by chronic residuals consisting of severe painful motion or weakness; or intermediate degrees of residual weakness and pain, resulting in limitation of flexion to less than 15 degrees, ankylosis, or nonunion of the tibia and fibula.

3.  Since March 23, 2017, the Veteran's left knee was manifested by chronic residuals consisting of severe painful motion or weakness.

4.  Prior to December 14, 2009, the Veteran was gainfully employed.  His service-connected disabilities did not render him unable to secure or maintain a substantially gainful occupation from February 1, 2011 to July 25, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a higher ratings for left knee patellofemoral/medical compartment osteoarthritis status post-total knee replacement rated 20 percent prior to December 14, 2009; 30 percent as of February 1, 2011; and 60 percent as of March 23, 2017 have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5055-5257 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher rating for his post-left knee replacement surgery, left knee disability.  The appeal period before the Board begins on December 28, 2008, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010); see December 2009 correspondence.

Higher Ratings

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (2012).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that multiple distinct degrees of disability might be experienced which result in different compensation levels from the time the increased rating claim was filed until a final decision is made.  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases where the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

A VA examination is adequate only when the examiner discusses whether a loss in the range of motion is attributable to pain.  See Mitchell, 25 Vet. App. at 43-44; DeLuca, 8 Vet. App. at 202.  The examiner must also expressly comment on active and passive range of motion testing, and weight-bearing and non-weight-bearing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Left Knee

Service connection was initially granted in a November 2003 rating decision, which assigned a 20 percent rating, effective February 14, 2002.  A May 2010 rating decision granted a temporary total evaluation of 100 percent, effective December 14, 2009, due to his left knee replacement surgery, and then assigned a 30 percent rating, effective February 1, 2011.  A June 2017 rating decision granted a higher rating and assigned a 60 percent evaluation, effective March 23, 2017.

The Veteran's residuals of left knee injury status post left knee replacement is rated pursuant to 38 C.F.R. § 4.71a , Diagnostic Codes 5257 and 5257-5055.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017). Diagnostic Code (DC) 5055 is applicable to knee replacement (prosthesis); Diagnostic Code 5257 is applicable to lateral instability. 

Under Diagnostic Code 5055, for one year following implantation of knee prosthesis for service-connected knee disability, a 100 percent rating is assigned.  Thereafter, a minimum 30 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5055.  A 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.

Diagnostic Code 5257 provides for the maximum assignment of a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability. 

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2017).

Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a noncompensable rating.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2017).

Under Diagnostic Code 5261, extension to 5 degrees warrants a noncompensable rating.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.  Id.

Separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion and limitation of extension of the same knee joint).

Additional rating criteria are found under Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.

When evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).


Analysis

A.  Prior to December 14, 2009

Historically, the Veteran had a meniscectomy and developed degenerative joint disease (DJD) of his left knee, which was service-connected and rated under DC 5257.  On December 14, 2009, he had a total left knee replacement surgery.

Medical records between 2008 and prior to December 14, 2009 indicated that the Veteran complained of left knee pain, but no objective findings were reported.  A September 10, 2009 VA nursing note indicated that the Veteran was seen because his left knee had given out and he fell, hitting his right shoulder.  

Given the above, the Board finds that no more than the assigned 20 percent rating was warranted for the Veteran's left knee disability.  

A 20 percent rating is warranted when moderate recurrent subluxation or lateral instability is demonstrated.  The medical evidence only noted one instance of instability prior to December 14, 2009.  The evidence did not show that the Veteran's left knee manifested in limitation of flexion or extension to warrant a higher rating under DCs 5260 or 5261.  The Board recognizes the Veteran's competency and credibility to report pain.  However, even when considering additional functional loss due to pain, there is no evidence of limitation to his left knee disability, to include in consideration of 38 C.F.R. §§ 4.40 and 4.45.  As the evidence demonstrates that the Veteran did not experience severe recurrent subluxation or lateral instability, a higher rating of 30 percent is not warranted.  The Board finds that the Veteran's symptoms more closely approximate moderate, as opposed to severe symptoms, and as such, a rating in excess of 20 percent is not appropriate.  38 C.F.R. § 4.71a, DC 5257 (2017).

The Board has considered the applicability of other potential diagnostic codes for higher or separate ratings.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's left knee disability.  As the evidence of record did not demonstrate ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum in the left knee, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.  Therefore, a rating in excess of 20 percent is not warranted prior to December 14, 2009.

B.  From February 1, 2011 to March 22, 2017

As stated in the Introduction, the Board will not consider the period from December 14, 2009 to February 1, 2011, as the Veteran was in receipt of a temporary total 100 percent schedular rating during that period.  As of February 1, 2011, the Veteran was assigned a minimum rating of 30 percent under DC 5055-5257.

A letter submitted by his primary physician in January 2011 reported that the Veteran had no problems with his left lower extremity after his total knee arthroplasty and was pleased with the surgical outcome.

VA treatment records from 2011 noted that the Veteran reported he loses balance or falls due to left knee instability.  

At a March 2012 general VA examination, the Veteran reported pain and stiffness of both knees.  He denied flare-ups.  The examiner did not observe any joint swelling, effusion, tenderness, or laxity to the left knee.  No assistive device was needed.  No ankylosis, arthritis, or joint abnormalities were noted.  The Veteran's left knee flexion was to 130 degrees and extension was to 0 degrees.  No objective evidence of pain on active motion was observed.  Repetitive-use testing was conducted on the Veteran's left knee and no further pain or limitation of motion was noted.

An August 2012 VA treatment note indicated that the Veteran fell at times due to instability while walking and has balance or gait problems.

At a June 2013 VA examination, the Veteran reported some pain but denied flare-ups.  The left knee range of motion included flexion to 140 degrees and extension to 0 degrees, with no objective evidence of pain.  He was able to perform repetitive-use testing.  No additional limitation in ranges of motion, functional loss, or function impairment was noted after repetitive-use testing.  The examiner did not observe pain on palpation.  The examiner found 1+ (0-5 millimeters) on the anterior instability, posterior instability, and medial-lateral instability tests.  The examiner noted there was no evidence or history of recurrent subluxation to the left knee.  No assistive devices were used.  

VA telecare notes dated in October and a November 2016 showed that the Veteran reported worsening of his left knee pain and inquired about use of a knee brace, as he had trouble walking.  A January 2017 treatment record indicated an X-ray report showed a lesion of the distal left femur.  A January 27, 2017 VA physical therapy consult record indicated that the Veteran was referred for obtaining a walker or cane, as he was going to have knee surgery to remove a tumor and would not be able to put pressure on his left lower extremity.  The VA physical therapist issued a manual wheelchair, as he assessed the Veteran need to avoid put weight on his left lower extremity, post-surgery, and would not benefit from a walker.

Given the above, the Board finds that from February 1, 2011 to March 22, 2017, the criteria have not been met for a schedular rating in excess of 30 percent, for the left knee disability, post-total knee replacement.  A 60 percent rating is warranted if accompanied by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The record has not reflected any chronic residuals consisting of severe painful motion or weakness in the affected extremity; the Veteran's left knee showed normal or near-normal range of motion.  The March 2012 and June 2013 VA examiners noted no objective evidence of pain.

The Board has considered whether disability ratings may be assigned for prosthetic knee replacement with intermediate degrees of residual weakness, pain, or limitation of motion.  The medical evidence during this appeal period does not contain findings pertinent to the Veteran's left knee and specifically does not show evidence of ankylosis, malunion of the tibia and fibula, or extension limited to at least 30 degrees.  

The Board has also considered the January 2017 treatment records regarding the Veteran's diagnosed tumor and left knee surgery.  However, no medical evidence has been presented to show further functional loss, intermediate degrees of residual weakness or pain, or limitation of motion.  In sum, a rating in excess of 30 percent from February 1, 2011 to March 22, 2017, is not warranted.

C.  From March 23, 2017

Pursuant to the October 2016 Board remand, the Veteran was afforded a VA examination on March 23, 2017.  The Veteran reported undergoing a second knee surgery to remove a tumor, but a date was not provided.  He denied flare-ups, but reported functional loss, stating that he cannot walk for long; indoor ambulatory only.  The range of motion included flexion to 95 degrees and extension to 10 degrees, with objective pain noted.  The examiner observed difficulty with posture, standing, and walking, and pain was observed with weightbearing testing.  The Veteran was able to perform repetitive-use testing, but the examiner noted pain and lack of endurance limited functional ability with repeated use over time.  No ankylosis was diagnosed.  The examiner opined that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion to his left knee, following knee replacement surgery.  He noted a scar.  The Veteran required constant use of cane due to balance issues.  As a result, the RO granted a higher rating in a June 2017 rating decision and assigned a 60 percent evaluation under DCs 5055-5257, effective March 23, 2017.

A private examination by Dr. B.M. in June 2017 indicated that the Veteran had left knee hinged prosthesis surgery in February 2017.  The Veteran reported he has done well since the revision surgery.  Dr. B.M. noted that the hinged prosthesis had limited range of motion.  However, the active range of motion test reported flexion to 120 degrees and extension to 15 degrees, with passive range of motion testing showing flexion to 120 degrees and extension to 10 degrees.  Dr. B.M. observed limited and minimally painful active range of motion.  The Veteran's instability tests were negative.  Dr. B.M. noted normal alignment, severe swelling, very large effusion, and slight muscle atrophy to the left knee.  Ankylosis was not diagnosed or reported.

In July 2017, a QTC medical opinion was requested by the RO to comply with the October 2016 remand directives.  The QTC examiner reviewed the Veteran's claims folder and opined that post-total knee replacement surgery, the Veteran's symptoms were not manifested by severe painful motion or weakness.  The examiner cited to Dr. B.M.'s report that the Veteran only had limited a minimally painful active range of motion.  The examiner further cited that the Veteran reported he has "done well since the revision surgery," which indicated minimal effects on functional limitations associated with the total knee replacement surgery.

In August 2017, the Veteran submitted a disability benefits questionnaire by Dr. B.M.  The results for range of motion were the same as the June 2017 examination.  Dr. B.M. again only observed limited and minimally painful active range of motion.  He noted severe swelling, very large effusion, and disturbance in locomotion.  No ankylosis.  The Veteran did not have recurrent subluxation or lateral instability, but did have recurrent effusion.  Dr. B.M. observed no evidence of pain on passive range of motion of the left knee, or when he moved his knee back and forth while sitting on the examination table.

Based on a review of the evidence of record, the Board finds that a rating in excess of 60 percent is not warranted.  Under Diagnostic Code 5055, the only higher rating available is 100 percent, which is for application only for one year following implantation of a prosthesis, but another implantation has not been shown.  Thus, a higher rating under Diagnostic Code 5055 is unavailable.  

The Board has additionally considered a rating under the following Diagnostic Codes: 5256 (ankylosis); 5257 other impairment, including recurrent subluxation or lateral instability); 5258 (dislocated semilunar cartilage); 5259 (symptomatic removal of semilunar cartilage); 5260 (limitation of flexion); 5261 (limitation of extension); and 5263 (genu recurvatum); however, none of those Diagnostic Codes provide ratings in excess of 60 percent.  

The Veteran's scar has already been assigned a separate rating under 38 C.F.R. § 4.118. See June 2017 rating decision.  As the Veteran has not expressed disagreement with this assigned rating, the matter of entitlement to higher ratings is not before the Board at this time.

In conclusion, the Board finds that at no time during the appeal have the criteria been met for a schedular rating in excess of 60 percent, for the left total knee replacement.  As such, a rating in excess of 60 percent as of March 23, 2017, for the left knee disability, is not warranted.


TDIU

The issue of entitlement to a TDIU is part of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran contends that his service-connected left knee disability rendered him unemployable.  He reported that he last worked full-time in March 2010.  See March 2010 VA Form 21-8940.  

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful employment as a result of a single service-connected disability rated at 60 percent or more, or as a result of two or more disabilities, provided that one of those disabilities is rated at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) (rated 70 percent from February 4, 2002 and 100 percent from July 26, 2011); left knee patellofemoral/medial compartment osteoarthritis (rated 100 percent from December 14, 2009 to February 1, 2011; 30 percent from February 1, 2011; and 60 percent from March 23, 2017); and scar, surgical, post total left knee replacement (rated at a noncompensable rating from June 3, 2013).  The Veteran's combined schedular rating was 100 percent from December 14, 2009; 80 percent from February 1, 2011; and 100 percent from July 26, 2011.

Prior to December 14, 2009, the Veteran was working on a full-time basis, as reported on his VA Form 21-8940.  Information received from his employer shows that he earned $71, 849.05 that year.  A TDIU is not warranted for this period as he was gainfully employed.

For the period between December 14, 2009 and February 1, 2011, the Veteran was in receipt of a 100 percent rating for his left knee disability.  The Board notes that the award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating. See Id.  

In this case, a TDIU claim for this period is moot.  In a July 2011 rating decision, the RO already granted special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) for the period from December 14, 2009 to January 31, 2011.  

The Board has next considered whether a TDIU is warranted during the period from February 1, 2011 to July 25, 2011, as during this period the combined rating is less than total.  38 C.F.R. § 4.16(a) (2017).  Although the Veteran meets the schedular threshold under 38 C.F.R. § 4.16(a), a TDIU is not for assignment as the evidence does not show that he was unable to secure or follow a substantially gainful occupation as a result of his service-connected left knee. 

The persuasive evidence shows the Veteran was capable obtaining and maintaining substantially gainful employment, consistent with his background and education, despite his service-connected disabilities.  According to the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, he completed high school and had many years of security training.  Information received from his prior employer, Hillcrest Hospital, shows he worked as the Director of Security from September 12, 2005 until February 26, 2010.  See VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability.  In a January 2011 letter, Dr. S., his private physician, indicated that the Veteran reported no problems with his left lower extremity after his total knee arthroplasty.  At the VA examination in March 2012, the Veteran reported that he had retired from his employment because he was eligible based on his age or duration of work.  The examiner commented that the Veteran was physically able to function in his normal occupational environment despite his service-connected disabilities with the following limitations: no prolonged standing or walking and no more than 35 minutes of combined standing or walking per hour.  The examiner determined that the Veteran's service-connected disabilities does not render him unable to secure and maintain substantially gainful employment, although he would be better able to function in a sedentary employment situation than a physical one.  The June 2013 VA examiner indicated that his left knee disability did not impact his ability to work.  

Based on all pertinent evidence of record, the Board finds that the Veteran is not incapable of securing or following a substantially gainful occupation due to his service-connected left knee patellofemoral/medial compartment osteoarthritis, status post total knee replacement.  The preponderance of the evidence is against entitlement to TDIU from February 1, 2011 to July 25, 2011; thus, the benefit of the doubt doctrine is not for application.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As shown above, the issue of a TDIU for the period from July 26, 2011 only survives the assignment of a total schedular rating for PTSD because of the possibility of assignment of SMC based on housebound status.  A TDIU claim for the appeal period from is also moot.  The Veteran's service-connected PTSD is rated as 100 percent disabling as of July 26, 2011.  He did not have another disability or disabilities that combined to a separate 60 percent rating until March 26, 2017.  A 60 percent rating was assigned for the left knee disability effective March 23, 2017.  However, the RO has already awarded SMC under 38 U.S.C.A. § 1114(s) effective from March 23, 2017.  Hence, further consideration of a TDIU is moot.


ORDER

A higher rating for left knee patellofemoral/medical compartment osteoarthritis status post-total knee replacement rated 20 percent prior to December 14, 2009; 30 percent as of February 1, 2011; and 60 percent as of March 23, 2017 is denied.

Entitlement to a TDIU is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


